Citation Nr: 1236727	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle injury.

2.  Entitlement to service connection for back arthritis, to include as secondary to residuals of a right ankle injury.

3.  Entitlement to service connection for arthritis of both shoulders, to include as secondary to residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to May 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims folder.  These matters were previously before the Board in July 2010 and November 2011, when they were remanded for further development.  


FINDINGS OF FACT

1.  It is not shown that the Veteran sustained a right ankle injury in service,  a right ankle disability was not manifested in service; arthritis of the right ankle was not manifested in the first year following  his discharge from active duty, and any current right ankle disability is not shown to be related to his service.

2.  The Veteran is not shown to have (or during the pendency of this appeal to have had) arthritis of the back. 

3.  A shoulder injury in service is not shown or alleged; the Veteran's current bilateral shoulder disability is not shown to be related to his service; his secondary service connection theory of entitlement lacks legal merit.  





CONCLUSIONS OF LAW

1.  Service connection for residuals of a right ankle injury is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2011).

2.  Service connection for a back disability, (to include as secondary to residuals of a right ankle injury) is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

3.  Service connection for arthritis of both shoulders, to include as secondary to residuals of a right ankle injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, a VCAA notice letter was sent to the Veteran in September 2005; additional notice regarding disability ratings, and effective dates of awards was issued in March 2006.  

While the Veteran did not receive detailed notice of what is needed to substantiate a secondary service connection claim, he is not prejudiced by such omission as he himself raised the theory of secondary service connection and expressed awareness of what is needed to substantiate such claim [and because his secondary service connection theory of entitlement  lacks legal merit].  It is not alleged that notice in this case was less than adequate.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Veteran's service treatment records (STRs) in the record are incomplete.  The National Personnel Records Center (NPRC) forwarded the Veteran's May 1974 service entrance examination report to the RO and indicated that it had no information as to where additional STRs might be located.  See October 2005 NPRC response.  In such circumstances, VA has a well-established heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Service personnel records, pertinent postservice treatment records identified, and Social Security Administration (SSA) records have been associated with the claims file.  And the Board reviewed the Veteran's Virtual VA" file.  [There are no pertinent records therein that are not duplicates of what is in the Veteran's claims files.]  

Pursuant to July 2010 Board remand instructions, the Appeals Management Center (AMC) asked the Veteran (by August 2010 letter) to complete NA Form 13055 in order that they may request a thorough search for his military medical records supporting his claims.  He did not respond, and therefore development for alternate source records could not proceed.  Notably, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

In September 2010 (pursuant to the Board's remand order) the Veteran was afforded a VA joints examination, for his claimed residuals of a right ankle injury.  As will be discussed in greater detail below, the report of such examination is adequate for rating purposes; it reflects familiarity with the entire record and includes an adequate explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Further, in the July 2010 remand, the Board deferred the matters of entitlement to service connection for back arthritis and arthritis of both shoulders, both to include as secondary to residuals of a right ankle injury, until the matter of service connection for residuals of a right ankle injury was resolved, as the matters were inextricably intertwined.  Regarding those matters, the Board finds that nexus examinations are not necessary.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United Stated Court of Appeals for Veterans Claims (Court) explained that 38 C.F.R. § 3.159(c)(4) provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court noted that the third prong of 38 C.F.R. § 3.159(c)(4) is a low "threshold" standard.  Here, there is no evidence (or allegation) that arthritis of the back or shoulders was manifested in service and no evidence that such disorders might be related to service.  As residuals of a right ankle injury are not found to be service-connected,  the Veteran's secondary service connection theory of entitlement lacks legal merit.  Consequently, even the "low threshold" standard of McLendon is not met; and examinations are not warranted.  The Veteran has not identified any pertinent post-service evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, to include in the Veteran's Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

As was noted above, the Veteran's STRs are unavailable.  He testified at the June 2010 videoconference hearing that he first injured his right ankle in service while in basic training at Fort Polk, Louisiana.  He did not seek treatment at that time, and subsequently reinjured his ankle in 1974 while stationed at Fort Sill, Oklahoma.  He waited two weeks before seeking treatment because he initially thought that it was just a sprain.  After an X-ray showed a spiral fracture, he was placed in a cast for three weeks.  He stated his ankle was casted three times during his service, and that he was given an ankle brace to wear by the Neckarsulm medical facility while stationed in Badenerhof Kaserne, Germany because he kept spraining his right ankle.  The Veteran further stated that he continued to have problems with swelling and recurrent injuries to the right ankle, the latest occurring in 2005.

In August 2005, the Veteran filed claims of service connection for  residuals of a right ankle injury, and for arthritis of the extremities, back and shoulders.  On July 2005 VA outpatient clinic (new patient) consult, he reported a history of onset of a right ankle injury in 1974.  He reported that he had not seen a doctor in fifteen years, and that he now had edema from the injury in service.  He since felt his ankle had never healed correctly.  The assessment was, complaint of right ankle swelling.  In an August 2005 VA telephone contact the Veteran complained of right ankle pain.  He stated that he was trying to get an x-ray to prove that he was previously injured in 1974.  An August 2005 assessment report notes right ankle x-rays revealed a healing transverse fracture of the distal tibia and other changes suggestive of prior trauma.  In November 2005 the Veteran was seen at VA podiatry clinic for a follow-up of an ankle fracture.  He was given an ankle brace.  On musculoskeletal examination he had a very rigid cavus foot type with calcaneus varus, which was likely contributing to his ankle injuries.  The assessment was right ankle fracture, resolving.  

In a September 2006 VA outpatient clinic note, the assessment was history of right ankle fracture, denies complaints, and follows with podiatry.  A December 2006 VA orthopedic surgery note, shows a history of long standing right ankle pain, worse since July 2005 after "fracture" treated by podiatry.  He provided a history of ankle sprain/fracture of approximately 20 years ago; and stated that since then his ankle has never been the same.  In a March 2007 VA outpatient orthopedic surgery note, the Veteran was seen for follow-up of a right ankle fracture that had occurred in 2005.  The pain had resolved with a decrease in his physical activity.  The assessment, in pertinent part, was right ankle degenerative joint disease.  

An April 2007 VA outpatient note shows the Veteran complained of pain in both shoulders, which had worsened over the past six months.  The assessment was subjective complaints of bilateral shoulder pain.  X-rays of the right shoulder showed osteoarthritis and probable small proximal humerus enchondroma; and the left shoulder showed mild acromioclavicular joint arthritic changes, and mild misalignment of the inferior aspect of the acromioclavicular joint, which may indicate prior acromioclavicular joint injury.  The impression was mild osteoarthritis.  December 2007 MRI [magnetic resonance imaging] of the left shoulder shows tiny undersurface partial thickness tear of the supraspinatus tendon, and mild acromioclavicular degenerative joint disease.

In his June 2008 Substantive Appeal (VA Form-9) the Veteran asserts that he has arthritis of the back and shoulders due to his right ankle injury (without explanation of his belief as to how they are related).

In a February 2010 VA outpatient treatment report, the Veteran complained of bilateral shoulder problems/pain that had worsened in the last few months.  He also reported a history of a right ankle stress fracture three years ago and wanted to know if he would be able to jog again.  On examination of the shoulders, mild tenderness was noted.  The assessments were status post fracture of the ankle, unspecified; the Veteran is able to jog/run, and pain in joint involving both shoulders.

On September 2010 VA joints examination, the Veteran reported that he sprained his right ankle in Basic training in 1974 during a "Run dodge and jump" activity.  The ankle was not treated at that time.  He stated that he did not know that anything was wrong with it, as he had minor symptoms.  He reinjured the ankle in 1974 when he turned it on the last step while descending stairs at a [military] compound.  He recalled treatment with casting for three weeks.  He stated that postservice he sustained distal right leg or foot fractures in 1976 and 2002 or 2003 while refereeing soccer.  He also complained of bilateral shoulder pain that had worsened in the last few months.  He had a history of right ankle stress fracture three years ago; he wanted to know if he could jog again.  X-rays of the right ankle shows his ankle mortise was stable and lateral right malleolus was normal.  The impression was evidence of prior avulsion injuries to the right ankle.  

A right ankle MRI showed various pathology, including, calcaneofibular ligament partial tear, anterior tibiofibular posttraumatic scarring/degeneration, and distal tibia subacute fracture.  The diagnosis was right ankle posttraumatic arthritis secondary to 2005 injury fracture; stable joint.  The examiner opined the Veteran's right ankle was not related to or a result of his military service.  The examiner's rationale was that the Veteran had a substantial injury in 2005 with peroneal brevis tendon split, flexor hallucis longus tenosynovitis, posterior fibulotalar ligament disruption, calcaneofibular ligament partial tear, anterior tibiofibular posttraumatic scarring/degeneration, and distal tibia subacute fracture.  Injuries to the right ankle with September radiographs indicated healing fracture of the distal tibia at the joint.  He stated that it takes substantial force to fracture a bone and the Veteran would not reveal how this happened in 2005.  The examiner opined that the Veteran's current right ankle residual pathology is secondary to his injury in 2005 (and that there was no evidence to relate it to injury in service). 




Residuals of Right Ankle Injury

The Veteran claims he injured his right ankle initially during basic training and again during advanced training (requiring prolonged casting on the second occasion).  His STRs are unavailable.  To the extent that his service personnel records contain any probative information in this matter, it is against his allegation that he sustained such a severe injury (as they do not show a period of profile for the right ankle injury, as would be expected with an injury that required prolonged casting, as alleged).  An October 1974 Personnel Screening and Evaluation Record notes the Veteran was evaluated and found suitable for assignment (contraindicating ongoing pathology/impairment) .  Further, there is objective postservice evidence that supports the Veteran's reports of a remote injury in service, as x-rays were interpreted as showing a more recent (i.e., resolving), not remote fracture.   Consequently, while the record shows the Veteran sustained a severe right ankle injury in service, it shows that such injury occurred postservice, not during service; indeed, the Veteran has acknowledged postservice ankles reinjuries..  To the extent that he seeks to establish he sustained a right ankle fracture during service by his own accounts, the Board finds those accounts not credible.  First of all, they are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999).  Second, they have been inconsistent.  For example, on clinical evaluation in 2005 he provided a history of right ankle injury in service in 1974, and stated that he had not seen a doctor in fifteen years.  The evidence (VA treatment reports, including x-rays and MRI) clearly establish that he sustained a fracture of the distal tibia at the joint in 2005; yet, he refused to acknowledge or disclose to VA examiner how such fracture happened.  In September 2010 he related that in 1976 and 2002 or 2003 he sustained injuries  refereeing soccer.  In 2005 he reported he has had right ankle edema since an injury in service.  Finally, his account is not credible as it conflicts with the competent medical opinion by a VA examiner that the ankle pathology shown is consistent with a recent (vs. remote) injury;

It is not in dispute that the Veteran currently has residuals of right ankle injury as 2005 x-rays showed a healing transverse fracture of the distal tibia and other changes suggestive of prior trauma; and in November 2005 a VA podiatry clinic diagnosed right ankle fracture, resolving.  However, there is no credible evidence of a right ankle injury in service, and no competent evidence that relates any current right ankle pathology to remote inservice injury.  The only competent (medical opinion) evidence of record in this matter is the opinion of the September 2010 VA examiner, who opined that the Veteran's right ankle was related to a 2005 fracture.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale it is probative evidence in this matter.  As there is no competent evidence to the contrary (in the absence of continuity, this being a medical question), the Board finds it persuasive.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.   

Arthritis of the back

The threshold matter that must be addressed in respect to this claim is whether or not the Veteran has the disability claimed.  The medical evidence of record does not show that the Veteran now has (or at any time during the appeal period has had) back arthritis.  While the Veteran may be competent to observe that he has back pains, he is not competent to establish by his own opinion that he has arthritis of the spine (the diagnosis of which requires diagnostic studies.  In the absence of any proof that the Veteran has arthritis of the back, there is no valid claim for service connection for such disability.  See 38 U.S.C.A. §§ 1110, 1131.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

While the analysis does not need to proceed any further, the Board notes that the Veteran has also not presented evidence establishing the further elements needed to substantiate this claim, i.e., evidence of a disease or injury in service or that there is a service connected disability to which further any current back arthritis be related. 

Arthritis of the Shoulders

The evidence does not show or suggest (and the Veteran does not allege) that the claimed arthritis of the shoulders was manifested in service or in the first postservice year, and has not alleged that he injured his shoulders in service.  His claim is strictly one of secondary service connection.  

It is not in dispute that the Veteran currently has a bilateral shoulder disability as various shoulder pathology is shown in his postservice treatment records, including by diagnostic studies.  However, because service connection has not been established for residuals of a right ankle injury, the disability to which arthritis of the shoulders is claimed to be related, the Veteran's secondary service connection theory of entitlement lacks legal merit and such claim must be denied on that basis.  See 38 C.F.R. § 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for residuals of a right ankle injury is denied.

Service connection for back arthritis, to include as secondary to residuals of a right ankle injury is denied.

Service connection for arthritis of both shoulders, to include as secondary to residuals of a right ankle injury is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


